MEMORANDUM DECISION
                                                                    FILED
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                          Oct 06 2016, 8:06 am

regarded as precedent or cited before any                           CLERK
                                                                Indiana Supreme Court
court except for the purpose of establishing                       Court of Appeals
                                                                     and Tax Court
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Yvette M. LaPlante                                        B. Michael Macer
Keating & LaPlante, LLP                                   Benjamin R. Aylsworth
Evansville, Indiana                                       Biesecker Dutkanych & Macer,
                                                          LLC
                                                          Evansville, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of Paternity:                               October 6, 2016

Of the Unborn Child of C.C.                               Court of Appeals Case No.
                                                          65A01-1603-JP-626
                                                          Appeal from the Posey Circuit
                                                          Court
                                                          The Honorable Jeffrey T.
                                                          Shoulders, Special Judge
                                                          Trial Court Cause No.
                                                          65C01-1107-JP-149



Riley, Judge.




Court of Appeals of Indiana | Memorandum Decision 65A01-1603-JP-626 | October 6, 2016   Page 1 of 11
                                    STATEMENT OF THE CASE

[1]   Appellant-Respondent, Cheyenne Vancamp (Mother), appeals the trial court’s

      Order, granting primary physical custody of the minor child, E.O. (Child), to

      Appellee-Petitioner, Joseph O’Neil (Father).


[2]   We affirm.


                                                     ISSUE

[3]   Mother raises one issue on appeal, which we restate as follows: Whether

      Father established a substantial change in circumstances warranting the

      modification in physical custody of the Child.


                           FACTS AND PROCEDURAL HISTORY

[4]   Father is the natural parent of E.O., born on December 19, 2011. Prior to

      E.O.’s birth, on July 25, 2011, a paternity case was initiated and paternity was

      subsequently established on January 5, 2012. On September 26, 2012, the trial

      court entered an Agreed Entry, establishing Mother as the primary physical

      custodian, and instituting joint legal custody. Father was awarded parenting

      time pursuant to the Indiana Parenting Time Guidelines and ordered to pay

      child support in the amount of $100 per week. At that time, Father resided in

      Mt. Vernon, Indiana, while Mother initially lived in Indianapolis, Indiana. She

      subsequently moved to Ft. Wayne, Indiana in 2014.


[5]   After giving birth to E.O., Mother completed a degree in nursing. Between

      E.O.’s birth and the current proceedings, Mother has been employed by several

      Court of Appeals of Indiana | Memorandum Decision 65A01-1603-JP-626 | October 6, 2016   Page 2 of 11
      different organizations. However, at the time of the hearing, Mother had been

      employed by Parkview Health Network for the past year. She works three

      twelve-hour shifts from 3:00 p.m. until 3:00 a.m. per week. While Mother is at

      work, E.O. and her three younger half-siblings are cared for by a nanny in

      Mother’s house. In early 2012, Mother began dating and became engaged, but

      never married, to a man who fathered her son. In October of 2014, after the

      relationship with her fiancé ended, Mother started to date and eventually

      married a man she had known since high school. A set of twins was born

      during the marriage, which subsequently ended in divorce. Throughout these

      relationships, Mother and Father were sporadically romantically involved.


[6]   Prior to the birth of E.O., Father petitioned the court to establish paternity and

      has been involved in her life ever since. After returning to Mt. Vernon in 2012,

      Father has lived in the same residence and has held the same employment for

      two years prior to the date of the hearing. Father works seven days out of 14

      and is off work by either 5:00 p.m. or 7:00 p.m., depending on his start time. At

      the time of the current proceedings, Father had adjusted his work schedule to

      only having to work two days in the week when he has parenting time with

      E.O. When Father needs a babysitter, his parents care for E.O. Father enjoys a

      close relationship with his parents, which is reflected in E.O.’s warm

      relationship with her grandparents. E.O. is also close to Father’s sister, with

      whom she shares an interest in horses and other animals.


[7]   On July 18, 2013, Mother filed a petition to modify parenting time. On August

      19, 2013, Father filed an information for contempt and petition to modify,

      Court of Appeals of Indiana | Memorandum Decision 65A01-1603-JP-626 | October 6, 2016   Page 3 of 11
      asserting that Mother had moved twice since the Agreed Entry of September

      26, 2012 without providing him notification pursuant to Ind. Code § 31-17-2.2-

      1, and requesting a change in custody. On December 23, 2013, the parties

      reached an agreement on the modification in parenting time and a minute entry

      in the chronological case history reflects that the parties would submit an

      agreed entry to the trial court for approval. On October 29, 2014, Father filed

      another petition for contempt and a supplemental petition to modify and

      request for emergency hearing, in which he again requested a change of

      custody. However, no parenting time agreement was entered until October 30,

      2014, which established that the parties would alternate weeks parenting E.O.

      The agreement was silent as to any modification to the primary physical

      custodian. On December 15, 2014, Mother filed a motion to strike the agreed

      parenting time agreement entered the previous October. In a telephonic

      conference that same day, the trial court held that the October 30, 2014 order

      would remain in effect and that any additional matters would be heard on

      February 23, 2015.


[8]   On January 20, 2016, the trial court conducted a hearing. At the hearing, both

      parties agreed that the current parenting time schedule of alternating weeks

      could not continue due to E.O.’s upcoming entry into kindergarten. At the

      close of the evidence, the trial court took the matter under advisement. On

      February 18, 2016, the trial court issued its ruling, concluding in pertinent part,

      that:


              I. Child Custody and Parenting Time

      Court of Appeals of Indiana | Memorandum Decision 65A01-1603-JP-626 | October 6, 2016   Page 4 of 11
        1. The [c]ourt after considering all of the relevant statutory
        factors finds that the parties shall remain joint legal custodians of
        the parties’ minor child.


        2. The [c]ourt finds that a change in the parenting time division
        has become necessary due to substantial changes which have
        occurred. Specifically, a change in parenting time is necessary
        because the current schedule of equal time is not feasible when
        the [C]hild begins school in the fall next school year due to the
        distance involved with Mother living in Ft. Wayne and Father
        living in Mt. Vernon.


        3. The [c]ourt after considering all of the relevant factors
        including those set out in I.C. [§] 31-17-2-8 finds that it is in the
        best interests of the child that [Father] shall have primary
        physical custody of the parties’ minor child with Mother having
        parenting time pursuant to the Indiana Parenting Time
        Guidelines where distance is a factor.


        4. The [c]ourt finds that Mother has repeatedly changed
        residence and employment over the last few years whereas Father
        has maintained a more stable residence and employment.


        5. Further the [c]ourt finds that Mother has other children
        including newborn twins. Furthermore Mother regularly works
        through the night on 12 hour shifts, which requires her to place
        the [C]hild in the care of others overnight on a regular basis and
        for other significant periods of time. All of which makes it
        difficult for her to care for this [C]hild.


        6. Further the [c]ourt finds that the close relationship of the
        [C]hild with Father’s family and the stability the [C]hild gets in
        his care were factors in the [c]ourt’s decision.



Court of Appeals of Indiana | Memorandum Decision 65A01-1603-JP-626 | October 6, 2016   Page 5 of 11
               7. Although the [c]ourt finds that this ruling may negatively
               impact the relationship with this [C]hild and her other siblings,
               this factor is outweighed by the overall best interests of the
               [C]hild and the stability that Father can provide.


       (Appellant’s App. pp. 10-12). On March 21, 2016, Mother filed a motion to

       stay appeal, which was denied after an evidentiary hearing.


[9]    Mother now appeals. Additional facts will be provided as necessary.


                                     DISCUSSION AND DECISION


                                              I. Standard of Review


[10]   We review a custody modification for an abuse of discretion with a “preference

       for granting latitude and deference to our trial judges in family law matters.” In

       re Paternity of T.P., 920 N.E.2d 726, 730 (Ind. Ct. App. 2010) (quoting In re

       Paternity of K.I., 903 N.E.2d 453, 457 (Ind. 2009)), trans. denied. We understand

       that appellate courts “are in a poor position to look at a cold transcript of the

       record, and conclude that the trial judge . . . did not properly understand the

       significance of the evidence, or that he should have found its preponderance or

       the inference therefrom to be different from what he did.” Kirk v. Kirk, 770
N.E.2d 304, 307 (Ind. 2002) (citation omitted). Accordingly, “[o]n appeal it is

       not enough that the evidence might support some other conclusion, but it must

       positively require the conclusion contended for by appellant before there is a

       basis for reversal.” Id. Thus, “[t]he burden of demonstrating that an existing

       custody arrangement should be modified rests with the party seeking the


       Court of Appeals of Indiana | Memorandum Decision 65A01-1603-JP-626 | October 6, 2016   Page 6 of 11
       modification.” In re Paternity of A.S., 948 N.E.2d 380, 386 (Ind. Ct. App. 2011).

       This court will neither reweigh the evidence nor assess witness credibility, and

       we will consider only the evidence that directly or by inference supports the trial

       court’s judgment. Parks v. Grube, 934 N.E.2d 111, 114 (Ind. Ct. App. 2010).


                                             II. Modification of Custody


[11]   Mother contends that the trial court abused its discretion in modifying the

       custody determination by granting Father sole physical custody over their

       Child.


[12]   Following the establishment of paternity, “[t]he [trial] court may not modify a

       child custody order unless: (1) the modification is in the best interests of the

       child; and (2) there is a substantial change in one or more of the factors that the

       court may consider under [Indiana Code section 31-14-13-2].” 1 Ind. Code § 31-

       14-13-6. These factors include:

                (1) The age and sex of the child.


                (2) The wishes of the child’s parents.


                (3) The wishes of the child, with more consideration given to the
                    child’s wishes if the child is at least fourteen (14) years of age.




       1
         Both parties cite Ind. Code §§ 31-17-2-21 and 31-17-2-8. These statutes govern the modification of custody
       in dissolution actions. Custody determinations in paternity actions are governed by Article 14 of Title 31.
       Although the parties’ citations to Article 17 are incorrect, their argument is unaffected as the legal standards
       included in Article 14 are, in pertinent part, identical to those in Article 17.

       Court of Appeals of Indiana | Memorandum Decision 65A01-1603-JP-626 | October 6, 2016               Page 7 of 11
               (4) The interaction and interrelationship of the child with:


                    (A) the child’s parents;


                    (B) the child’s sibling; and


                    (C) any other person who may significantly affect the child’s
                       best interests.


               (5) The child’s adjustment to home, school, and community.


               (6) The mental and physical health of all individuals involved.


               (7) Evidence of a pattern of domestic or family violence by either
                   parent.


               (8) Evidence that the child has been cared for by a de facto
                   custodian, and if the evidence is sufficient, the court shall
                   consider the factors described in section 2.5(b) of this chapter.


[13]   The initial custody modification was entered on September 26, 2012,

       establishing Mother as the primary physical custodian, with Father receiving

       parenting time. On August 19, 2013, Father filed a petition, requesting a

       change in custody. On October 29, 2014, Father filed another petition for

       contempt and a supplemental petition to modify and request for emergency

       hearing, in which he again requested a change of custody. On October 30,

       2014, after the parties submitted an agreed entry, the parenting time schedule

       was changed to reflect the parents caring for E.O. on alternating weeks. The

       agreement was silent as to any modification in the physical custody

       Court of Appeals of Indiana | Memorandum Decision 65A01-1603-JP-626 | October 6, 2016   Page 8 of 11
       arrangement. After a hearing on January 20, 2016, the trial court granted

       primary physical custody to Father.


[14]   Despite Mother’s contention that the only decision requested by the parties

       related to parenting time in order to accommodate E.O.’s entry into

       kindergarten, the record reflects that a request for modification of physical

       custody had been made twice by Father and was pending before the trial court

       at the time of the hearing in the current proceedings. Accordingly, by its Order

       of February 18, 2016, the trial court issued a ruling on child custody and

       parenting time. We find no merit in Mother’s claim that “the trial court’s order

       clearly identified a change in circumstances that affects the division of parenting

       time, but fails to identify a change that would affect the custodial agreement.”

       (Appellant’s Br. p. 12). When interpreting the custody modification statute, our

       court explained that the statute does not require the trial court to specify which

       factor or factors has substantially changed. Kanach v. Rogers, 742 N.E.2d 987,

       989 (Ind. Ct. App. 2001). Instead, the trial court “must ‘consider’ the statutory

       factors and find there has been a substantial change.” Id.


[15]   Here, under the heading “Child Custody and Parenting Time,” the trial court

       first considered a change in parenting time “due to substantial changes” and

       then continued that based on “the best interests of the child” Father should be

       awarded primary physical custody. (Appellant’s App. p. 10). “[C]onsidering

       all of the relevant factors including those set out in I.C. § 31-[14-13-2],” which

       addresses the statutory requirements for a custody modification, the trial court

       granted a change in custody due to Mother’s frequent changes in residences and

       Court of Appeals of Indiana | Memorandum Decision 65A01-1603-JP-626 | October 6, 2016   Page 9 of 11
       employment, Mother’s current hours of employment, and Father’s family and

       stability. (Appellant’s App. p. 10).


[16]   While the trial court’s order does not amount to an exercise in clarity, we agree

       that a significant change has occurred since the initial order, which warrants a

       modification of physical custody. Specifically, in light of E.O.’s age and entry

       into kindergarten, a schedule whereby both parents alternate weeks parenting

       E.O. is no longer feasible. See In re Paternity of C.S., 964 N.E.2d 879, 884 (Ind.

       Ct. App. 2012) (child’s readiness to enter kindergarten was a substantial change

       in circumstances warranting modification of child custody), trans. denied.


[17]   Furthermore, the record supports that Mother has changed residences,

       employment, and relationships frequently in the last couple of years, resulting

       in instability for E.O. Mother neglected to inform Father of her changes in

       residence and he “always found out months later.” (Transcript p. 82).

       Evidence was presented that Mother works long hours, including overtime, as a

       nurse, while E.O. is being cared for by nannies overnight in Mother’s residence.


[18]   On the other hand, Father is invested in his current residential area and

       community, with Father’s family living in the vicinity. Father has stable

       employment, with flexible hours which allow him to spend a significant

       amount of time with E.O. When Father is not available to care for E.O.,

       Father’s parents and family members spend time with the Child. E.O.’s

       established relationship with Father’s family result in an extended support

       network who all provide nurturing, support, and regularity for the Child.


       Court of Appeals of Indiana | Memorandum Decision 65A01-1603-JP-626 | October 6, 2016   Page 10 of 11
       Accordingly, Father is able to provide the child with predictability and stability

       as she becomes increasingly engaged academically and socially.


[19]   Based on the evidence presented and E.O.’s pending entry into kindergarten,

       the trial court determined that a substantial change in circumstances has

       occurred, which made it in E.O.’s best interest to grant primary physical

       custody to Father. While the trial court was “impressed by the maturity in” the

       parties’ professional lives and their parenting abilities in raising what “sounds

       like [] a wonderful child,” ultimately, the balancing of the factors enumerated in

       I.C. § 31-14-13-2 weighed in favor of Father’s stability with respect to home and

       family and a modification of physical custody was in E.O.’s best interests. (Tr.

       p. 123). Mindful of our deferential review, we affirm the trial court’s order.


                                               CONCLUSION

[20]   Based on the foregoing, we conclude that the trial court did not abuse its

       discretion by modifying custody of E.O. and granting Father sole physical

       custody.


[21]   Affirmed.


[22]   Bailey, J. and Barnes, J. concur




       Court of Appeals of Indiana | Memorandum Decision 65A01-1603-JP-626 | October 6, 2016   Page 11 of 11